NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAMUEL GARDNER ELDREDGE,                        No. 16-55188

                Plaintiff-Appellant,            D.C. No. 2:14-cv-08046-JFW-FFM

 v.
                                                MEMORANDUM*
WALE OLUMUYIWA OLUKANMI,
Physician Assistant, P.A., individual and
official capacity,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    John F. Walter, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      California state prisoner Samuel Gardner Eldredge appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We affirm.

       In his opening brief, Eldredge fails to address how the district court erred in

granting summary judgment on his deliberate indifference claims and thus this

issue is waived. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n

appeal, arguments not raised by a party in its opening brief are deemed waived.”);

see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We will not

manufacture arguments for an appellant, and a bare assertion does not preserve a

claim . . . .”).

       We do not consider Eldredge’s contentions regarding any alleged legal

malpractice committed by the attorneys who represented him in the district court

proceedings because such contentions are outside the scope of this appeal.

       AFFIRMED.




                                           2                                    16-55188